WR-82,635-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 6/11/2015 4:09:44 PM
                                  NO WR-82 ,635-01                      Accepted 6/15/2015 8:11:10 AM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                        IN THE COURT OF CRIMINAL APPEALS

                              OF THE STATE OF TEXAS                      RECEIVED
                                                                  COURT OF CRIMINAL APPEALS
                                                                         6/15/2015
                                                                    ABEL ACOSTA, CLERK

                EX PARTE CHRISTOPHER EUGENE GATSON , APPLICANT

************************************************************************************

  APPLICATION FOR WRIT OF HABEAS CORPUS CAUSE NO. 10573JD-HC-I FROM THE 1ST
                JUDICIAL DISTRICT COURT OF JASPER COUNTY, TEXAS

*************************************************************************************

 STATE'S MOTION FOR EXTENSION OF TIME TO COMPLY WITH FEBRUARY 25 , 2015 PE R
    CURIAM ORDER OF THE COURT OF CRIMINAL APPEALS OF THE STATE OF TEXAS

*************************************************************************** ******** **


                            STEVEN M. HOLLIS CRIMINAL
                            DISTRICT ATTORNEY JASPER
                                  COUNTY, TEXAS
                                   SBN : 09882750


                                  ANNE PICKL E
                     ASSISTANTCRIMINAL DISTRICT ATTORNEY
                             JASPER COUNTY, TEXAS
                                  SBN: 00791445
                                               WR-82,63S-OI

                                IN THE COURT OF CRIMINAL APPEALS
                                      OF THE STATE OF TEXAS

                     EX PARTE CHRISTOPHER EUGENE GATSON, APPLICANT
*************************************************************************************
STATE'S MOTION FOR EXTENSION OF TIME TO COMPLY WITH FEBRUARY 25,
 2015 ORDER OF THE COURT OF CRIMINAL APPEALS, STATE OF TEXAS

•••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        The State of Texas, by and through the Criminal District Attorney for Jasper County, Texas,
respectfully presents its Motion for Extension of time to comply with this Court's February 2S, 20 IS
Order. The State of Texas respectfully shows as follows:

                                                         I.
         On February 2S, 20 IS thi s Court issued an Order directing the Trial Court to order Applicant's
trial counsel to respond to App li cant's ineffective assistance of counsel claim. This Court further ordered
the Trial Court to make findings of fact and conc lusions of law as to whether trial counsel's conduct was
deficient, and, if so, whether Applicant was prejudiced. This Court further provided that the Application
would be held in abeyance until the trial court resolved the fact issues, which was to be done within 90
days of February 2S, 2015. A supp lemental transcript was to be provided to this Court within 120 days
ofFebruary 25, 201S .

                                                      II.

         Because of an unusually busy court calendar and multiple murder trials, the Order to trial counsel
to respond to App li cant's ineffective assistance of counsel claim was not timely prepared and provided to
the Trial Court for signature. The Order has now been prepared and provided to the trial court for
signature and for service on Applicant's trial counsel.

                                                      Ill.

        The request for extension of time is not made for the purpose of delay, but so that justice may be
served and for the purpose of proper compliance with thi s Court's order.

        WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion be
granted. The State of Texas prays for any rei ief to which it may be entitled .


                                                   Respectfully Submitted,

                                                   STEVEN M. HOLLIS
                                                   CR IMI NAL DISTRICT ATTORNEY
                                                   SBN: 098827SO
                                                   Jasper County, Texas
                                                   121 N .A ustin, Room 101
                                                   Jasper, Texas 7S9SI
                                               (409) 384-4362 Telephone



                                               ~t::_
                                               Anne Pickle
                                               Assistant Criminal District Attorney
                                               SBN: 00791445

                                   CER'~If>ICATE    OF SERVICE
                              Jun~
        I hereby certify that on      2ffs, a true and coirect copy of the above and forgoing Motion
for Extension ofTime was served by U.S. Mail, on Respondent here. Christopher Eu~Gatson, ID #
 1801695, Lynaugh Unit, 1098 S. Hwy. 2037, Fort Stockton, Texas 79735-9795 .


                                                                     ~ .
                                                                     Anne Pickle